706 F.2d 533
Henry J. BENNETT, Jr., Plaintiff-Appellee,v.CITY OF SLIDELL, Gerry Hinton, B.E. McDaniel, NunzioGiordano and Patrick J. Berrigan, Defendants-Appellants.
No. 81-3236.
United States Court of Appeals,Fifth Circuit.
May 23, 1983.

Lawrence D. Wiedemann, Allain F. Hardin, New Orleans, La., for Gerry Hinton, et al.
Lloyd R. Walters, Slidell, La., for City of Slidell.
David W. Oestreicher, II, New Orleans, La., Fernando J. Estopinal, III, Slidell, La., for Henry Bennett.
Appeal from the United States District Court for the Eastern District of Louisiana.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion February 7, 1983, 5 Cir., 1982, 697 F.2d 657)
Before CLARK, Chief Judge, BROWN, GEE, RUBIN, GARZA, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.